DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2022 has been entered.
Currently, claims 1-23 and 25 are pending with claim 24 cancelled, and claims 1, 15, 22, 23 and 25 amended. Applicant’s amendments to the Specification have obviated the previously-filed objections to the Drawings. The following is a complete response to the October 26, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 22-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble (U.S. Patent No. 5,496,317) in view of Odom (U.S. PGPub. No. 2010/0312242).
Regarding claim 1, Goble teaches:
A surgical bipolar forceps instrument, comprising: a shaft comprising a first electrical pathway and a second electrical pathway; (Col. 7, lines 41-45; Fig. 13, tube 110, conductor strips 120a, 120b)
a closable jaw assembly, comprising: a first jaw, comprising: a first tissue cutting blade; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112a, cutting edge 112c) 
and a first electrically-conductive portion in electrical communication with said first electrical pathway; (Col. 7, line 55-60, Col. 8, lines 4-9; Fig. 13, blade body 112BB on jaw 112A)
and a second jaw, comprising: a second tissue cutting blade; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112b, cutting edge 112c) 
and a second electrically-conductive portion in electrical communication with said second electrical pathway; (Col. 7, line 55-60, Col. 8, lines 4-9; Fig. 13, blade body 112BB on jaw 112B)
a pivot, wherein at least one of said first jaw and said second jaw are rotatable about said pivot; (Col. 6, lines 27-30; Fig. 13, pivot 112P)
a drive system comprising…wherein said drive system is configured to apply a mechanical cutting force to the tissue through the rotation of at least one of said first jaw and said second jaw; (Col. 7, lines 22-28; Fig. 3, actuator shaft 116S)
a power supply system in electrical communication with said first electrical pathway and said second electrical pathway configured to apply an electrosurgical cutting force to the tissue through at least one of said first electrically-conductive portion and said second electrically-conductive portion; (Col. 7, lines 41-45; Fig. 13, conductor strips 120a, 120b)
Goble teaches a drive system (actuator 116) to open and close the jaws. However, Goble does not explicitly disclose the drive system having an electric motor operably engaged with the first and second jaw. 
In related bipolar forceps device art, Odom teaches:
a drive system comprising an electric motor operably engaged with at least one of said first jaw and said second jaw, (Para. 0036; Fig. 1D, moto-controller pressure applicator 200, electric motor 202)
and a control system configured to adjust the electrosurgical cutting force in response to the mechanical cutting applied to the tissue. (Para. 0036, 0029-0030; Fig. 1D, 3, controller 24; see also [0052] providing for “adjustments to the generator 20 … are made in real-time based on the measurements” and [0053] providing for gap distance G to be used to provide for adjustment of the energy parameters)
Odom teaches control of motor via a controller, wherein the motor controls the jaws (Odom, Para. 0036; Fig. 1D, controller 24, motor 202) and Goble teaches the cutting elements on the jaws. Thus, by controlling the jaws of Goble via the driving system and controller taught by Odom, one would also control the cutting elements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble based on the teachings of Odom to incorporate an electric motor and a control system since it has been held that automating a process would increase efficiency. Odom further teaches that such related control can enhance the strength of sealing at tissue cut locations (See at least [0057]).
Regarding claim 22, Goble teaches:
A surgical instrument, comprising: a shaft comprising an electrical pathway; (Col. 7, lines 41-45; Fig. 13, tube 110, conductor strip 120a)
a closable jaw assembly, comprising: a first jaw, comprising: a tissue cutting blade; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112a, cutting edge 112c) 
and an electrode in electrical communication with said electrical pathway; (Col. 7, line 55-60, Col. 8, lines 4-9; Fig. 13, blade body 112BB on jaw 112A)
and a second jaw; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112b)
a pivot, wherein said first jaw is rotatable about said pivot; (Col. 6, lines 27-30; Fig. 13, pivot 112P)
a drive system…configured to apply a mechanical cutting force to the tissue through the rotation of said first jaw; (Col. 7, lines 22-28; Fig. 3, actuator shaft 116S)
a power supply system in electrical communication with said electrical pathway configured to apply an electrosurgical cutting force to the tissue through said electrode; (Col. 7, lines 41-45; Fig. 13, conductor strips 120a, 120b)
Goble teaches a drive system (actuator 116) to open and close the jaws. However, Goble does not explicitly disclose the drive system having an electric motor operably engaged with the first and second jaw.
In related bipolar forceps device art, Odom teaches:
a drive system comprising an electric motor operably engaged with at least one of said first jaw and said second jaw, (Para. 0036; Fig. 1D, moto-controller pressure applicator 200, electric motor 202)
and -9-Application No. 16/112,180 Response dated July 28, 2021Responsive to Office Action dated April 28, 2021a control system configured to adjust the electrosurgical cutting force in response to the mechanical cutting applied to the tissue. (Para. 0036, 0029-0030; Fig. 1D, 3, controller 24; see also [0052] providing for “adjustments to the generator 20 … are made in real-time based on the measurements” and [0053] providing for gap distance G to be used to provide for adjustment of the energy parameters) 
Odom teaches control of motor via a controller, wherein the motor controls the jaws (Odom, Para. 0036; Fig. 1D, controller 24, motor 202) and Goble teaches the cutting elements on the jaws. Thus, by controlling the jaws of Goble via the driving system and controller taught by Odom, one would also control the cutting elements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble based on the teachings of Odom to incorporate an electric motor and a control system since it has been held that automating a process would increase efficiency. Odom further teaches that such related control can enhance the strength of sealing at tissue cut locations (See at least [0057]).
Regarding claim 23, Goble teaches:
A surgical instrument, comprising: a shaft comprising an electrical pathway; (Col. 7, lines 41-45; Fig. 13, tube 110, conductor strip 120b) 302394508 v1
a closable jaw assembly, comprising: a first jaw (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112a)
comprising a tissue cutting blade; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, cutting edge 112c)
and a second jaw (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112b)
comprising an electrode in electrical communication with said electrical pathway; (Col. 7, line 55-60, Col. 8, lines 4-9; Fig. 13, blade body 112BB on jaw 112b communicates with conductor strip 120b)
a pivot, wherein at least one of said first jaw is rotatable about said pivot; (Col. 6, lines 27-30; Fig. 13, pivot 112P)
a drive system…configured to apply a mechanical cutting force to the tissue through the rotation of at least one of said first jaw and said second jaw; (Col. 7, lines 22-28; Fig. 3, actuator shaft 116S)
a power supply system in electrical communication with said electrical pathway configured to apply an electrosurgical cutting force to the tissue through said electrode; (Col. 7, lines 41-45; Fig. 13, conductor strips 120a, 120b)
Goble teaches a drive system (actuator 116) to open and close the jaws. However, Goble does not explicitly disclose the drive system having an electric motor operably engaged with the first and second jaw.
In related bipolar forceps device art, Odom teaches:
a drive system comprising an electric motor operably engaged with said closable jaw assembly, (Para. 0036; Fig. 1D, moto-controller pressure applicator 200, electric motor 202)
and a control system configured to adjust a first magnitude of the electrosurgical cutting force in response to a second magnitude of the mechanical cutting force applied to the tissue (Para. 0036, 0029-0030; Fig. 1D, 3, controller 24; see also [0052] providing for “adjustments to the generator 20 … are made in real-time based on the measurements” and [0053] providing for gap distance G to be used to provide for adjustment of the energy parameters)
Odom teaches control of motor via a controller, wherein the motor controls the jaws (Odom, Para. 0036; Fig. 1D, controller 24, motor 202) and Goble teaches the cutting elements on the jaws. Thus, by controlling the jaws of Goble via the driving system and controller taught by Odom, one would also control the cutting elements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble based on the teachings of Odom to incorporate an electric motor and a control system since it has been held that automating a process would increase efficiency. Odom further teaches that such related control can enhance the strength of sealing at tissue cut locations (See at least [0057]).
Regarding claim 25, Goble teaches:
A surgical bipolar forceps instrument, comprising: a shaft comprising a first electrical pathway and a second electrical pathway; (Col. 7, lines 41-45; Fig. 13, tube 110, conductor strips 120a, 120b)
a closable jaw assembly, comprising: a first jaw, comprising: a first tissue cutting blade; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112a, cutting edge 112c) 
and a first electrically-conductive portion in electrical communication with said first electrical pathway; (Col. 7, line 55-60, Col. 8, lines 4-9; Fig. 13, blade body 112BB on jaw 112A)
and a second jaw, comprising: a second tissue cutting blade; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112b, cutting edge 112c) 
and -6-311870525.1Application No. 16/112,180Responsive to Office Action dated November 15, 2021a second electrically-conductive portion in electrical communication with said second electrical pathway; (Col. 7, line 55-60, Col. 8, lines 4-9; Fig. 13, blade body 112BB on jaw 112B)
a pivot, wherein at least one of said first jaw and said second jaw are rotatable about said pivot; (Col. 6, lines 27-30; Fig. 13, pivot 112P)
a drive system comprising…wherein said drive system is configured to apply a mechanical cutting force to the tissue through the rotation of at least one of said first jaw and said second jaw; (Col. 7, lines 22-28; Fig. 3, actuator shaft 116S)
a power supply system in electrical communication with said first electrical pathway and said second electrical pathway configured to apply an electrosurgical cutting force to the tissue through at least one of said first electrically-conductive portion and said second electrically-conductive portion; (Col. 7, lines 41-45; Fig. 13, conductor strips 120a, 120b)
Goble teaches a drive system (actuator 116) to open and close the jaws. However, Goble does not explicitly disclose the drive system having an electric motor operably engaged with the first and second jaw. 
In related bipolar forceps device art, Odom teaches:
a drive system comprising an electric motor operably engaged with at least one of said first jaw and said second jaw, (Para. 0036; Fig. 1D, moto-controller pressure applicator 200, electric motor 202)
 and a control circuit configured to adjust a magnitude of the mechanical cutting force in response to a magnitude of the electrosurgical cutting force are applied to the tissue. (Para. 0036, 0029-0030; Fig. 1D, 3, controller 24; see also [0052] providing for “adjustments to the generator 20 … are made in real-time based on the measurements” and [0053] providing for gap distance G to be used to provide for adjustment of the energy parameters)
Odom teaches control of motor via a controller, wherein the motor controls the jaws (Odom, Para. 0036; Fig. 1D, controller 24, motor 202) and Goble teaches the cutting elements on the jaws. Thus, by controlling the jaws of Goble via the driving system and controller taught by Odom, one would also control the cutting elements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble based on the teachings of Odom to incorporate an electric motor and a control system since it has been held that automating a process would increase efficiency. Odom further teaches that such related control can enhance the strength of sealing at tissue cut locations (See at least [0057]).
Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble in view of Odom as applied to claim 1 above, and in further view of Zemlok (U.S. PGPub. No. 20090090763).
Regarding claim 2, the Goble/Odom combination teaches the surgical bipolar forceps instrument of Claim 1, (described above). Odom further teaches wherein said control system is configured to…change the speed of said electric motor to control the closing speed of said jaw assembly. (Para. 0036; by controlling the gears, the rate of rotation and torque changes the speed of the jaws). The Goble/Odom combination does not explicitly disclose monitoring the current drawn by said electric motor. 
In related forceps device art, Zemlok teaches wherein said control system is configured to monitor the current drawn by said electric motor (Para. 0122)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Odom based on the teachings of Zemlok to incorporate monitoring the current drawn by the motor in order to detect changes in load and accommodate for said changes (Para. 0121).
Regarding claim 3, the Goble/Odom/Zemlock combination teaches the surgical bipolar forceps instrument of Claim 2, (described above). Zemlock further teaches wherein said control system comprises a pulse width modulation motor control circuit to change the speed of said electric motor (Zemlock, Para. 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Odom based on the teachings of Zemlok to incorporate a pulse width modulation motor control circuit in order to produce predictable results of controlling the operation and functionality of the instrument (Zemlok, Para. 0147).
Regarding claims 4-5, and 7-9 the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 3 (described above).
Odom teaches controlling the gears and power supplied to the motor based on user input or sensed feedback (Para. 0036). Odom further teaches controlling the pressure (cutting force) as a function of the gap distance between jaws (controlled by the motors) (Para. 0050). Therefore, the device of Odom is capable of controlling the cutting force, or pressure, based on the motor’s speed, which controls the gap between the jaws. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination to incorporate said control system configured to increase/decrease or initiate said electrosurgical cutting force when said electrical motor slows down or speeds up in order to maintain the desired rate of cell rupture, thereby controlling the thickness of the tissue being grasped (Odom, Para. 0050).
Regarding claim 6, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 3 (described above). Odom further teaches lowering pressure, read as decreasing the cutting force, when the gap distance between the jaws drops off rapidly, read as the motor speeding up, since the moto controls the opening/closing of the jaws. Thus, the device of Odom teaches “wherein said control system is configured to decrease said electrosurgical cutting force when said electrical motor speeds up” (Para. 0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination to incorporate adjusting the cutting force in order to maintain the desired rate of cell rupture, thereby controlling the thickness of the tissue being grasped (Odom, Para. 0050).
Regarding claim 10, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 1 (described above). Goble teaches a current path established between conductive material in the blade and the cutting edge (Goble, Col. 8, lines 36-40). Odom further teaches wherein said control system is configured to…change at least one of the current and the voltage applied to the tissue through said first and said electrically-conductive portions (Odom, Para. 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble based on the teachings of Odom to incorporate changing the voltage and current applied to the tissue in order to better control the procedure and provide predictable results. 
Zemlok further teaches wherein said control system is configured to monitor the current drawn by said electric motor (Zemlok, Para. 0122). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Odom based on the teachings of Zemlok to incorporate monitoring the current drawn by the motor in order to detect changes in load and accommodate for said changes (Zemlok, Para. 0121).
Regarding claim 11, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 10 (described above). Odom further teaches wherein said control system comprises at least one of a voltage regulation circuit and a current regulation circuit configured to control the electrical power supplied to the tissue (Odom, Para. 0031; Fig. 3, HVPS 27, RF output stage 28, adjusts the DC and RF energy respectively). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination to incorporate a voltage and current regulation circuit in order to ensure effective energy delivery to target tissue and avoid undesirable results. 
Regarding claim 12, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 10 (described above). Zemlok further teaches wherein said control system comprises an AC voltage control circuit (Zemlok, Para. 0093). Odom further teaches wherein the control system is configured to control the voltage potential applied to said first and said electrically-conductive portions. (Odom, Para. 0031; Fig. 3, HVPS 27, RF output stage 28, adjusts the DC and RF energy respectively)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble based on the teachings of Zemlok and Odom to incorporate an AC voltage control circuit, such as an AC-to-DC power source, and control voltage potential in order to convert energy from generators appropriately and ensure device functionality and provide predictable results to ensure effective energy delivery. 
Regarding claim 13, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 10, (described above). Odom further teaches wherein said control system comprises a DC voltage control circuit configured to control the voltage potential applied to said first and said electrically-conductive portions. (Odom, Para. 0029, 0031; Fig. 3, HVPS 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination to incorporate controlling DC voltage in order to deliver the appropriate amount of energy to the distal portion of the catheter and provide effective therapy to the tissue. 
Regarding claim 14, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 10, (described above). Odom further teaches wherein said control system comprises a current control circuit configured to control the electrical power applied to the patient tissue. (Odom, Para. 0029; Fig. 3, controller 24, HVPS 27; power is controlled using the controller and HVPS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination to incorporate a current control circuit in order to control the amount of energy delivered to target tissue and provide effective treatment to desired areas of the body. 
Regarding claim 15, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 10 (described above). Zemlok further teaches wherein said control system comprises a pulse width modulation motor control circuit to change the speed of said electric motor (Zemlock, Para. 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination based on the teachings of Zemlok to incorporate a pulse width modulation motor control circuit in order to produce predictable results of controlling the operation and functionality of the instrument (Zemlok, Para. 0147).
Regarding claims 16-17, and 19-21, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 15 (described above). Odom further teaches controlling the gears and power supplied to the motor based on user input or sensed feedback (Odom, Para. 0036) and controlling the pressure (cutting force) as a function of the gap distance between jaws (controlled by the motors) (Odom, Para. 0050). Therefore, the device of Odom is capable of controlling the cutting force, or pressure, based on the motor’s speed, which controls the gap between the jaws. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination to incorporate  said control system configured to increase/decrease said electrosurgical cutting force when said electrical motor slows down or speeds up or stops in order to maintain the desired rate of cell rupture, thereby controlling the thickness of the tissue being grasped (Odom, Para. 0050)
Regarding claim 18, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 15 (described above). Odom further teaches lowering pressure, read as a cutting force decrease, when the gap distance between the jaws drops off rapidly, read as the motor speeding up, since the motor controls the opening/closing of the jaws. Thus, the device of Odom teaches “wherein said control system speeds up said electric motor when said electrosurgical cutting force decreases” (Odom, Para. 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination to incorporate said changing the motor speed based on the cutting force in order to maintain the desired rate of cell rupture, thereby controlling the thickness of the tissue being grasped (Odom, Para. 0050).
Response to Arguments
Applicant's arguments filed October 26, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 10-12 with respect to the rejection of independent claim 1 under 35 U.S.C. 103 as unpatentable over the combination of Goble in view of Odom.
Applicant provides a review of the claimed subject matter on pages 10-11 of the Remarks and provides a review of relevant portions of the instant disclosure on pages 11-12. Applicant highlights that “the surgical system 128700 monitors the mechanical cutting force and/or the electrosurgical cutting force and adjusts the other of the mechanical cutting force and/or the electrosurgical cutting force in response to the monitored cutting force.” Applicant continues that “neither reference, alone or in combination, discloses each and every element in amended Claim 1”, that “neither reference teaches a motor-drive tissue cutting system”, and that “neither referece, alone or in combination , discloses a control system configured to adjust an electrosurgical cutting force in response to a motorized mechanical cutting force applied to the tissue.” This is, however, not persuasive.
The Examiner notes that the rejections under 35 U.S.C. 103 of claims 1, 22, 23 and 25 as unpatentable over the combination of Goble and Odom have been updated to reflect the amendments made to each claim. It is the Examiner’s position that, contrary to Applicant’s allegations, the combination of Goble and Odom does indeed address each and every limitation set forth in each of claims 1, 22, 23 and 25. 
To this end, the Examiner notes that the Odom reference is being relied upon to teach the claimed adjustment of the electrosurgical cutting force in response to the mechanical cutting force. Odom readily establishes such functionality of its control system in disclosing in paragraph [0052] for “adjustments to the generator 20 … are made in real-time based on the measurements” and in [0053] providing for the gap distance G to be used to provide for adjustment of the energy parameters. 
With respect to Applicant’s allegation that “neither reference teaches a motor-drive tissue cutting system”, the Examiner reiterates the rationale set forth on pages 16-17 of the July 26, 2022 Final Office Action with respect to the combination of Goble and Odom. The Examiner further notes that it is well established that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, it is the combination of Goble and Odom that result in the claimed surgical bipolar forceps including the features set forth in independent claim 1 (as well as claims 22, 23 and 25) and not either reference taken individually.
Thus, it is for at least the reasoning set forth in the action above that the Examiner maintains that each of the pending grounds of rejection under 35 U.S.C. 103 based on the combination of Goble and Odom remain tenable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794